          Case 1:21-cv-03918-PGG Document 9 Filed 05/17/21 Page 6 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________x

UNITED STATES OF AMERICA,                                     ORDER RE MOTION FOR
                                                              ADMISSION
               Plaintiff,                                     PRO HAC VICE

v.                                                            21 CIV. 3918 (PGG)

ALL MONIES, FUNDS AND ASSETS
CONTAINED IN MERRILL LYNCH
ACCOUNT XXXX7N02, HELD IN THE
NAME OF “AURELIA INFRASTRUCTURE, INC.,”
AND ALL FUNDS TRACEABLE THERETO,
INCLUDING ACCRUED INTEREST,

               Defendant-in-rem.
_______________________________________x

       The motion of Theresa M.B. Van Vliet, for admission to practice Pro Hac Vice in the

above captioned action is granted.

       Applicant has declared that she is a member in good standing of the Bar of the State

of Florida and that her contact information is as follows:

         Applicant's Name:       Theresa M.B. Van Vliet

         Firm Name:              Genovese Joblove & Battista, P.A.

         Address:                200 E. Broward Blvd., Suite 1110

         City/State/Zip:         Ft. Lauderdale, , Florida 33131

         Telephone/Fax:          (954) 453-8000 / (954) 453-8010

       Applicant has requested admission Pro Hac Vice to appear for all purposes as counsel for

the Defendant, Aurelia Infrastructure, Inc. in the above entitled action;

       IT IS HEREBY ORDERED that the Applicant is admitted to practice Pro Hac Vice in

the above captioned case in the United States District Court for the Southern District of New

York. All attorneys appearing before this Court are subject to the Local Rules of this Court,
          Case 1:21-cv-03918-PGG Document 9 Filed 05/17/21 Page 7 of 7




including the Rules governing discipline of attorneys. If this action is assigned to the Electronic

Case Filing (ECF) system, counsel shall immediately apply for an ECF password.

 Dated: May 19, 2021

                                              PAUL G. GARDEPHE
                                              UNITED STATES DISTRICT JUDGE
